SULLIVAN, Judge
(concurring in the result):
I would simply resolve appellant’s constitutional claim against him for the reasons stated in United States v. Morison, 604 F.Supp. 655, 662 (D.Md.), appeal dismissed, 774 F.2d 1156 (4th Cir.1985). There, the District Court said:
SELF-INCRIMINATION
Morison also argues that § 793(e) is unconstitutional because it requires a sacrifice of the Fifth Amendment right against self-incrimination. Section 793(e) provides that one who is in unauthorized possession of a document or information and who willfully retains it or fails to deliver it to the official entitled to receive it is guilty of an offense. Defendant argues that this is “tantamount to a requirement that one who determines that he is in unauthorized possession of documents covered by this section must disclose this fact to a government official.” The government has responded by noting that the documents could be returned anonymously, an argument which the defendant calls “ingenuous.” There is some merit to the defendant’s argument that an anonymous return would not solve the problem, because the government could find out through fingerprint analysis, etc., who had been in possession of the document. One wonders, however, who the government would prosecute after going to all that trouble. The statute does not punish or prohibit simply being in unauthorized possession; the statute punishes those who, finding themselves in unauthorized possession, willfully retain or fail to return [sic] to the proper government official. Therefore, an individual would not incriminate himself by publicly returning a document to the proper official, because the second element of the crime would not be present. The statute on its face therefore does not require a defendant to sacrifice his right against self-incrimination and is not unconstitutional.